Citation Nr: 9930180	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-34 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rectal disorder. 

2.  Entitlement to service connection for a nervous disorder.

3.  Entitlement to an increased evaluation for shrapnel 
fragment wound of the left upper abdomen with retained metal 
fragment, presently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1948 to 
December 1949, and from February 1950 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a rectal disorder; and denied claims of 
entitlement to service connection for a nervous disorder and 
entitlement to an increased evaluation for a shell fragment 
wound of the left upper abdomen with retained metal fragment. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  An unappealed rating decision dated in December 1990 
denied service connection for a rectal disorder.

3.  The evidence added to the record since the December 1990 
rating decision bears directly and substantially upon the 
specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.

4.  No competent evidence has been submitted to demonstrate 
that the veteran has a rectal disorder that is related to his 
active military service.

5.  No competent evidence has been submitted to demonstrate 
that the veteran has a nervous disorder related to his active 
military service.

6.  The veteran's service-connected shrapnel fragment wound 
of the left upper abdomen with retained metal fragment, has 
not been shown to be productive of objective evidence of 
functional impairment.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the December 1990 
unappealed rating decision, which denied service connection 
for a rectal disorder, is new and material, and the claim for 
that benefit is reopened.  38 U.S.C.A. § 5107, 5108(a) (West 
1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a rectal disorder.  38 
U.S.C.A. § 5107 (West 1991).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a nervous disorder.  38 
U.S.C.A. § 5107 (West 1991).

4.  The schedular criteria for an evaluation in excess of 10 
percent for a shrapnel fragment wound of the left upper 
abdomen with retained metal fragment, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.3, 
4.7, 4.21, 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rectal Disability

As a preliminary matter, the Board notes that in an October 
1997 rating decision, the RO decided the appellant's new and 
material claim under a standard which has since been 
overruled by the United States Court of Appeals for Veterans 
Claims (Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The Board finds that the appellant is not prejudiced 
by consideration of the Board by its initial analysis of his 
new and material claim under the new case law, and it is 
therefore not necessary to remand the case to the RO for 
further consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In this case, service connection for a rectal disorder was 
last denied by the RO in a December 1990 decision, on the 
basis that no rectal disorder was shown in or after service.  
The veteran was notified of this decision in January 1991, 
but did not timely appeal the decision and it became final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1998). 

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1998); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  In this regard, the Board must perform a 
three-step analysis when a veteran seeks to reopen a claim 
based on new evidence.  Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc).  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change); Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
the case is reopened.  Immediately upon reopening the case 
the Board must determine whether, based on all the evidence 
of record, the reopened claim is well-grounded pursuant to 38 
U.S.C.A. § 5107(a).  Winters, at 206.  Finally, if the claim 
is well-grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

Evidence that was of record at the time of the December 1990 
rating decision included the veteran's service personnel and 
medical records, VA clinical and examination records, and 
various statements from the veteran.  

The veteran's application to reopen his claim of entitlement 
to service connection for a rectal disorder was received in 
September 1997, and evidence has been received in support of 
his application.  The evidence added to the record since the 
December 1990 rating decision includes service personnel and 
medical records, VA clinical records, documents related to an 
Agent Orange claim, and various statements from the veteran.  

The Board is of the opinion that the evidence received since 
the December 1990 rating decision is not wholly cumulative or 
redundant of evidence previously on file and is sufficiently 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
The Board notes that VA clinical records received since 
December 1990 contain new clinical evidence which addresses 
the important question of the presence of a rectal disorder.  
The additional evidence is therefore new and material, and 
the claim must be reopened.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Although new and material evidence has been submitted, there 
remains for consideration the question of whether, based on 
all the evidence of record, the reopened claim is well-
grounded.  Winters v. West, 12 Vet. App. 203, 206 (1999); 
Elkins v. West, 12 Vet. App. at 218-19.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v Derwinski, 1 Vet. 
App. 78, 81 (1990).  There must be more than an allegation; 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a 
claim is not well grounded, the appeal must fail with respect 
to it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Murphy v. 
Derwinski, 1 Vet. App. at 81.

Service medical records do not contain records that are 
referable to a rectal disorder including rectal bleeding.  
After service, the first clinical evidence referable to a 
rectal disorder is contained in a September 1988 VA clinical 
record, which noted the presence at that time of rectal 
lesions.  VA clinical records show that rectal examination in 
March 1997 revealed that no hemorrhoids were found at that 
time.  In an August 1997 clinic visit the veteran reported no 
bright red blood per rectum recently, no weight loss, and no 
change in bowel movements.  At that time the abdomen was 
found to be soft and nontender.  After the veteran 
subsequently underwent a flexible sigmoidoscopy procedure in 
August 1997, the diagnoses included internal hemorrhoids and 
sigmoid polyps.    

The evidence of record shows that the veteran presently has 
internal hemorrhoids and polyps of the sigmoid colon.  
However, in order for the veteran's claim of entitlement to 
service connection for a rectal disorder to be well grounded, 
there must also be medical evidence of a current disability 
that is linked to service.  A review of the evidence of the 
entire record reveals that what is missing in this case is a 
diagnosis of a rectal disorder that is linked by medical 
evidence to service.  See Cohen, 10 Vet. App. at 140; Caluza, 
7 Vet. App. at 506; Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The first evidence of any gastrointestinal disorder is 
recorded many years after service in September 1988, when 
rectal lesions were noted.  Internal hemorrhoids were 
diagnosed even much later, in August 1997.  Moreover, there 
is no medical opinion or other competent evidence to link any 
rectal disorder to service.  The Court has held that "[i]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  See also Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997) and Gilpin v. West, 155 F.3d 1353, 1355-6 
(Fed. Cir. 1998).

The Board has given careful consideration to the veteran's 
claim in support of his contentions that he currently has a 
rectal disorder related to his active service.  The Board 
notes that the veteran is competent as a lay person to report 
symptomatology.  However, it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Hence, the veteran's lay opinion is not competent evidence 
that he has a current disability that is related to service.  
See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, in which the Court held that the veteran does not 
meet the burden of presenting a well-grounded claim where the 
determinative issues involve medical causation and the 
veteran presents only lay testimony from persons not 
competent to offer medical opinions.  

Therefore, the veteran's claim for service connection for a 
rectal disorder must be denied as not well grounded because 
he has failed to produce any competent medical evidence of a 
nexus between a current rectal disorder and active military 
service.  As the duty to assist is not triggered here by the 
submission of well-grounded claim, the Board finds that VA 
has no further obligation to develop this claim.  See Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to establish a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet.App. 69, 77-78 
(1995).

II.  Nervous Disorder

The veteran is seeking service connection for a psychiatric 
disorder.  With respect to this claim, the legal question to 
be answered initially is whether he has presented evidence of 
a well-grounded claim; that is, a claim that is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail with respect to the claim and there is no duty to 
assist him further in the development of this claim.  38 
U.S.C.A. § 5107(a).  As explained below, the Board finds that 
the claim for a nervous  disorder is not well-grounded.

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  While a disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).  The elements for a well grounded claim 
were discussed above in the previous section.  

On careful review of the evidence of record, the Board notes 
that the service medical records are silent for any complaint 
or clinical finding pertaining to a psychiatric disorder, 
including for any nervous disorder.  The report of a 
September 1962 psychiatric evaluation contains a diagnosis 
that no psychiatric disease was found.  Reports of periodic 
medical examinations during service all contain a normal 
psychiatric evaluation, including the May 1969 retirement 
examination.  

Moreover, a review of the record after service does not 
reveal any clinical evidence showing complaints, treatment or 
a diagnosis referable to a psychiatric disorder, including 
nervous disorder.  Consequently, the Board finds no competent 
medical evidence that the veteran currently has a nervous 
disorder related to service.  

The only evidence which purports to establish that the 
veteran currently has a nervous disorder related to service, 
is the veteran's own contentions.  As discussed above in the 
previous section, however, a lay person such as the veteran 
may be competent to provide an account of symptoms but is not 
qualified to offer evidence which requires medical knowledge, 
such as a diagnosis or opinion as to the cause of a 
disability.  Jones, 7 Vet. App. at 137.  Therefore, the 
veteran's contentions that he has a nervous disorder related 
to service cannot be accepted as competent evidence.

Thus, the Board finds that no competent medical evidence has 
been presented of a current nervous disorder related to 
service, and therefore the claim for service connection for a 
nervous disorder must be denied as not well grounded.  

As discussed previously, only when a claim is well grounded 
will the VA's duty to assist be triggered, resulting in a 
further obligation by VA to develop a claim.  See Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  With 
respect to the nervous disorder claim, as there is no 
submission of a well-grounded claim, the Board finds that VA 
has no further obligation to develop this claim.  The Board 
again views its discussion as sufficient to inform the 
veteran of the elements necessary to establish a well-
grounded claim for service connection for the claimed 
disability.  See Robinette v. Brown, 8 Vet.App. 69, 77-78 
(1995).

III.  Shrapnel Fragment Wound

As a preliminary matter, the Board finds that the veteran's 
claim for an increase is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected shrapnel fragment wound of the left upper abdomen 
with retained metal fragment, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Service medical records do not contain any treatment reports, 
or examination findings referable to a shrapnel fragment 
wound of the left upper abdomen with retained metal fragment.  
During a May 1969 retirement examination, evaluation of the 
abdomen and viscera noted a left inguinal hernia; and 
evaluation for scars noted the presence of a scar at the 
right eye and right upper lid.  

In a September 1989 rating decision, the RO granted service 
connection for a shrapnel fragment wound of the upper abdomen 
with retained metal fragment, which was assigned a 10 percent 
evaluation.  That decision was based on service records 
indicating combat in service and receipt of the Purple Heart; 
and based on an October 1988 X-ray report noting the presence 
of a small metallic fragment in the left upper abdomen.  

VA treatment records dated from March to October 1997 are 
associated with the claims folders and reflect complaints and 
treatment for various conditions.  During a March 1997 clinic 
visit, the veteran reported that he had shrapnel in his left 
upper abdomen.  At that time no findings or diagnosis was 
made pertaining to the veteran's service-connected shrapnel 
fragment wound of the upper abdomen with retained metal 
fragment.  An August 1997 VA clinical record noted on 
examination that the abdomen was soft and non-tender.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155.  In reaching its decision, the Board has 
considered the complete history of the veteran's shrapnel 
wound disorder, as well as the current clinical 
manifestations and the effect the disability may have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).

The veteran's shrapnel fragment wound of the left upper 
abdomen with retained metal fragment is presently evaluated 
at a 10 percent rate under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Under that diagnostic code a 10 
percent evaluation is the maximum allowable, which is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Scars also may be evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code 7803, which warrants 
a maximum evaluation of 10 percent for superficial, poorly 
nourished scars with repeated ulceration.  Scars also may be 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805, on 
the basis of any related limitation of function of the body 
part they affect.  

In this case, the recent evidence of record does not contain 
findings of a scar or functional limitation related to the 
service-connected shrapnel fragment wound of the left upper 
abdomen with retained metal fragment.  A small metallic 
fragment in the left upper abdomen was noted in the October 
1988 VA X-ray report, which noted that this could have been 
retained from a previous injury or could be a soft tissue 
artifact.  The veteran's shrapnel fragment wound of the left 
upper abdomen with retained metal fragment has not been shown 
by clinical evidence to be symptomatic or otherwise 
disabling.  

The only evidence of record that the veteran's shrapnel 
fragment wound disability manifests impaired function, is his 
contention that he periodically bends over in pain from this 
disability.  While this evidence is favorable to the 
veteran's claim, the medical records in this case do not 
reflect any functional impairment.

Accordingly, in light of the absence of any evidence of 
impaired function due to the service-connected shrapnel 
fragment wound disability, a disability evaluation in excess 
of the presently assigned 10 percent is not warranted under 
Diagnostic Code 7805 or any other pertinent diagnostic codes.  
In reaching this decision, the Board considered the benefit-
of-the-doubt rule.  However, since the preponderance of the 
evidence is against the veteran's claim for an increase, that 
rule is not for application in this case.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a rectal disorder is granted.

Service connection for a rectal disorder is denied.

Service connection for a nervous disorder is denied.

Entitlement to a rating in excess of 10 percent for a 
shrapnel fragment wound of the left upper abdomen with 
retained metal fragment is denied.



		
	WARREN W. RICE, JR 
	Member, Board of Veterans' Appeals

 

